Title: From George Washington to Brigadier General Benedict Arnold, 6 February 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Qrs Morristown Feby 6th 1777.

I was this Evening favoured with your Letter of the 30th Ulto and am sorry to find the Forces now assembled in Rhode Island are not competent to the projects you have in view. The propriety of the Attack or of the plan, I cannot determine. The Map you sent and for which I return you my thanks, gives me an Idea of the situation of the Island but not so accurately as to pronounce upon the matter with precision. If the Attack can be made with a strong probability, almost amounting to a certainty of Success, It is much to be desired, Otherwise I would not advise it—For as a favourable issue would be productive of the most valuable & important consequences, so on the other, a miscarriage would lead to those of the most melancholy nature. I have wrote Genl Spencer on the Subject wishing every thing respecting the measure to be duly weighed previous to an Attempt and consented that if after mature deliberation had of all circumstances the Officers esteem the Enterprize advisable, that four or five Continenl Regiments may be called in Aid. I suggested to him the difficulty of passing a River to attack an Enemy & of making a good retreat in case of a repulse, This is obvious & I am satisfied will not escape your attention. Whatever may be determind on, I trust will be founded in prudence and I hope crowned with success.
In my last, I wrote you about Captn Mansfield in consequence of your recommendation of him to which I refer you on that subject.
Nothing of consequence has occurred of late in the Military line in this Quarter. The Enemy still remain in Brunswick—Our force is at the Neighbouring posts to prevent as much as possible their obtaining forage and supplies of provision. I am Dr Sir

G.W.

